Matter of Jones (New York State Bridge Auth.) (2018 NY Slip Op 07522)





Matter of Jones (New York State Bridge Auth.)


2018 NY Slip Op 07522


Decided on November 8, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 8, 2018

[*1]In the Matter of SOPHIA L. JONES, Appellant.
andNEW YORK STATE BRIDGE AUTHORITY, Respondent. COMMISSIONER OF LABOR, Respondent.

Calendar Date: September 18, 2018

Before: McCarthy, J.P., Lynch, Clark, Aarons and Pritzker, JJ.


Sophia L. Jones, Walden, appellant pro se.
Whitbeck Benedict & Smith LLP, Hudson (Corinne R. Smith of counsel), for New York State Bridge Authority, respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 27, 2017, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Decision affirmed. No opinion.
McCarthy, J.P., Lynch, Clark, Aarons and Pritzker, JJ., concur.
ORDERED that the decision is affirmed, without costs.